Exhibit 10.2
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
February 27, 2009
Ladies and Gentlemen:
     Reference is made to that certain Letter Agreement incorporating the
Securities Purchase Agreement — Standard Terms dated of as of the date of this
letter agreement (the “Securities Purchase Agreement”) between United States
Department of Treasury (“Investor”) and the company named on the signature page
hereto (the “Company”). Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Securities Purchase Agreement.
     The American Recovery and Reinvestment Act of 2009, as it may be amended
from time to time (the “Act”), includes provisions relating to executive
compensation and other matters that may be inconsistent with the Securities
Purchase Agreement, the Warrant and the Certificate[s] of Designation (the
“Transaction Documents”). Accordingly, Investor and the Company desire to
confirm their understanding as follows:
     1. Notwithstanding anything in the Transaction Documents to the contrary,
in the event that the Act or any rules or regulations promulgated thereunder are
inconsistent with any of the terms of the Transaction Documents, the Act and
such rules and regulations shall control.
     2. For the avoidance of doubt (and without limiting the generality of
Paragraph 1):
     (a) the provisions of Section 111 of the Emergency Economic Stabilization
Act of 2008, as amended by the Act or otherwise from time to time (“EESA”),
shall apply to the Company;
     (b) the waiver to be delivered by each of the Company’s Senior Executive
Officers pursuant to Section 1.2(d)(v) of the Securities Purchase Agreement
shall, in addition, be delivered by any additional highly compensated employees
required by applicable rules or regulations under EESA; and
     (c) the Company’s chief executive officer and chief financial officer shall
provide the written certification of compliance by the Company with the
requirements of Section 111 of EESA in the manner specified by Section 111(b)(4)
thereunder or in any rules or regulations under EESA; and
     (d) the Company shall be permitted to repay preferred shares, and when such
preferred shares are repaid, the Investor shall liquidate warrants associated
with such preferred shares, all in accordance with the Act and any rules and
regulations thereunder.

 



--------------------------------------------------------------------------------



 



     From and after the date hereof, each reference in the Securities Purchase
Agreement to “this Agreement” or “this Securities Purchase Agreement” or words
of like import shall mean and be a reference to the Agreement (as defined in the
Securities Purchase Agreement) as amended by this letter agreement.
     This letter agreement will be governed by and construed in accordance with
the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
     This letter agreement, the Securities Purchase Agreement, the Warrant, the
Certificate[s] of Designation and any other documents executed by the parties at
the Closing constitute the entire agreement of the parties with respect to the
subject matter hereof.
     Nothing in this letter agreement shall be deemed an admission by Investor
as to the necessity of obtaining the consent of the Company in order to effect
the changes to the Transaction Documents contemplated by this letter agreement,
nor shall anything in this letter agreement be deemed to require Investor to
obtain the consent of any other TARP recipient (as defined in the Act)
participating in the Capital Purchase Program (the “CPP”) in order to effect
changes to their documentation under the CPP.
     This letter agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this letter agreement may be delivered by facsimile and such
facsimiles will be deemed sufficient as if actual signature pages had been
delivered.
[Remainder of this page intentionally left blank]

-2-



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have duly executed this letter agreement as
of the date first written above.

            UNITED STATES DEPARTMENT OF
   THE TREASURY
      By:   /s/ Neel Kashkari         Name:   Neel Kashkari        Title:  
Interim Assistant Secretary for
Financial Stability        COMPANY: COMMUNITY FIRST, INC.
      By:   /s/ Marc R. Lively         Name:   Marc R. Lively       Title:  
President and Chief Executive Officer     

Signature Page to Letter Agreement

-3-